DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 15 April 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 26 October 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

84-91 and 93-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinek et al. (“Jinek”; Science 2012, 337:816-821) in view of (Sapranauskas et al. (“Sapranauskas”; Nucleic Acids Research, 2011, 39(21) 9275–9282) and Shekhawat (supra). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 26 October 2020. A response to applicant’s traversal follows the reiterated rejection below.
Claim 84 recites a method of genome targeting in a mammalian cell comprising:
(a)    selecting a target nucleic acid sequence comprising a PAM motif,
(b)    providing a guide RNA comprising a sequence complementary to the target nucleic acid sequence;
(c)    providing two nucleic acids encoding two separate Split Cas9, one Split Cas9 providing a RuvC domain and another Split Cas9 providing an HNH domain,
wherein said RuvC domain comprises at least one RuvC motif sequence D-l-G-T-N-S-V-G-W-A (amino acids 10-19 of SEQ ID NO:52) and has at least 85% identity with the amino acid sequence of SEQ ID NO:52, and
wherein said HNH domain comprises at least one HNH motif sequence Y-D-V-D-H-l-V-P-Q-S-F-L-K-D-D-S (amino acids 589-604 of SEQ ID NO:53) and has at least 85% identity with the amino acid sequence of SEQ ID NO:53 and wherein one of the Split Cas9 is less that 1000 amino acids long;
(d)    introducing into the cell said guide RNA and said two nucleic acids encoding two separate Split Cas9; such that said two separate Split Cas9 process the target nucleic acid sequence in the cell. 
Claim 85 recites the method of claim 84, wherein the C-terminal domain of the Split Cas9 providing an HNH domain is truncated after the HNH motif sequence Y-D-V-D-H-l-V-P-
Claim 87 recites the method of claim 84, wherein said RuvC domain comprises the amino acid sequence of SEQ ID NO: 52. 
Claim 88 recites the method of claim 84, wherein said RuvC domain has at least 90% amino sequence identity with the amino acid sequence of SEQ ID NO: 52.
Claim 89 recites the method of claim 84, wherein said HNH domain comprises the amino acid sequence of SEQ ID NO: 13.
Claim 90 recites the method of claim 84, wherein said HNH domain comprises the amino acid sequence of SEQ ID NO: 53.
Claim 91 recites the method of claim 84, wherein said HNH domain has at least 90% amino sequence identity with the amino acid sequence of SEQ ID NO: 53.
Claims 93 and 94 are drawn to the invention of claim 84, wherein one of the Split Cas9s are less than 800 or 500 amino acids long, respectively.
Claim 95 recites the method of claim 84, wherein the wild type sequence of S. pyogenes Cas9 has been divided into two nucleic acids encoding the two separate Split Cas9.
Claim 96 recites the method of claim 84, wherein said two separate Split Cas9 are the N-terminal domain comprising SEQ ID NO:52 and the C-terminal domain comprising SEQ ID NO:53.
Claim 97 recites the method of claim 84, further comprising introducing an exogenous nucleic acid sequence comprising at least one sequence homologous to at least a portion of the target nucleic acid sequence.

Claim 99 recites the method of claim 84, wherein said HNH domain has at least 95% amino sequence identity with the amino acid sequence of SEQ ID NO: 53.
Claim 100 recites the method of claim 98, wherein said HNH domain has at least 95% amino sequence identity with the amino acid sequence of SEQ ID NO: 53.
Each of Jinek and Sapranauskas teach CRISPR/Cas9 systems, the former employing Cas9 derived from Streptococcus pyogenes and the latter employing Cas9 derived from Streptococcus thermophilus. Each of the respective CRISPR/Cas9 systems comprise a guide RNA that is complementary to a target nucleic acid sequence comprising a PAM motif, and a Cas9 that comprises both RuvC and HNH motifs. Cas9 from S. pyogenes comprises both SEQ ID NOS:52 and 53. Thus, at least the reference of Jinek teaches a Cas9 comprising a RuvC and HNH domain comprising the amino acid sequence of SEQ ID NOS: 4, 13, 52 and 53.
Each of Jinek and Sapranauskas teach inactivation of both RuvC and HNH motifs by point mutation. Neither Jinek nor Sapranauskas teach splitting these motifs into different polypeptides. However, the notion of splitting a given polypeptide having multiple bioactive domains into discreet units that retain bioactivity as protein fragments was well-known in the art prior to applicant’s filing date, as evidenced by Shekhawat. Shekhawat teaches numerous strategies for fragmenting proteins in a manner that allows their respective fragmented components to recapture the bioactivity of the original protein. It is noted that fragmenting a protein such as Cas9 would naturally result in its truncation.
One of ordinary skill in the art would have had a reason to make individual Split Cas9s, wherein each split Cas9 comprises an inactivated or deleted RuvC or HNH motif (to thereby prima facie obvious to make separable individual components that are part of a system disclosed by the prior art, if there is sufficient reason to do so. See M.P.E.P. § 2144.04(V)(C): 
“C.    Making Separable.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” (Emphasis added.)

In the present case, there are desirable reasons for separating the activities of the HNH domain and the RuvC domain of Cas9 into separately expressable components. For example, one of ordinary skill in the art would have had a reason to place each of these domains under the control of separate inducible promoters such that expression of each is separately controllable to allow for Cas9-mediated cleavage of one strand of DNA, or the other strand, or both depending on research or therapeutic need. Such cells could be used either in vitro or in vivo. Shekhawat teaches that making such fragments that retain bioactivity was routine at the time of filing, thereby providing evidence of a reasonable expectation of success. The length of the fragment (e.g. 1000, 800 or 500 amino acids) would be reached through routine experimentation. Accordingly, in the absence of evidence to the contrary, one of ordinary skill would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Response to Traversal
Applicant traverses the instant response by arguing that the Examiner’s findings are unsupported by Shekhawat. It is argued that Shekhawat does not teach or mention Cas9, and thus does not teach any strategy for fragmenting Cas9 in a manner that would allow its fragmented 
In response, this argument has been fully considered but is not persuasive since Shekhawat was not relied upon for such a finding. Rather, Shekhawat was relied upon for demonstrating that there are many proteins known in the prior art that comprise distinct domains and that may be separated into “split” entities that retain their separate function, and can be used separately therefore, as in the instant invention. Each of Jinek and Sapranauskas demonstrate that RuvC and HNH motifs reside in distinct domains of the overall Cas9 protein, and teach inactivation of both RuvC and HNH motifs by point mutation. Given the widespread understanding that many proteins comprise distinct domains that may be split to better control the individual functions as evidenced by Shekhawat, and in view of the fact that the overall Cas9 protein was well-known in the prior art to comprise distinct domains with enzymatically active motifs as taught by Jinek and Sapranauskas, and since there are significant reasons for wanting to split these enzymatic activities for better control over their respective cleavage properties as discussed above, there exists a prima facie case to make and use split Cas9 enzyme domains. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While applicant asserts that Shekhawat teaches the protein fragment complementation approach relates to the “appropriate fragmentation of protein reporters, such as green fluorescent protein or firefly luciferase, which are then attached to possible interacting partners can reassemble and gain function”, which allegedly indicates that this approach is not relevant to 
Applicant argues that Shekhawat provides no expectation that Cas9 could be fragmented in a manner that would allow the respective fragmented components to recapture the bioactivity of the original protein, and that the instant specification teaches that co-transfection of both split domains (at the three different doses) induces cleavage of the DNA. In response, this has been fully considered but is not persuasive. The individual RuvC and HNH motifs of Cas9 were well known at the time of filing as evidenced by Jinek and Sapranauskas. Shekhawat provides evidence that many proteins comprising distinct domains may be “split” for improved/enhanced function, and thus provides a reasonable expectation of success in doing so with regard to Cas9. It is well accepted that obviousness does not require an absolute expectation of success, but rather merely a reasonable expectation of success Accordingly, there exists a prima facie case to make and use split Cas9 enzymes in view of the cited art. The rejection is maintained for at least these reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633